Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.201 Page 1 of 38

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION
ANDREW LONGUSKI,
Plaintiff, CASE NO.:: 2:19-cv-190
HON.: Paul L. Maloney
Magistrate Maarten Vermaat
Vv.
RYAN AKERS in his individual capacity, and
GARY DEMERS in his individual capacity.
Defendants.

 

JULIE A. GAFKAY (P53680) JAMES T. FARRELL (P35400)

GAFKAY LAW, PLC MICHIGAN DEPARTMENT OF
Attorney for Plaintiff ATTORNEY GENERAL

175 S. Main Street Attorney for Defendant Demers
Frankenmuth, MI 48734 MDOC Division

(989) 652-9240 P.O. Box 30217, Lansing, MI 48909
jgafkay@gafkaylaw.com (517) 3885-3055

farrellj@michigan.gov
JOHN G. FEDYNSKY (P65232)
JOSEPH T. FROEHLICH (P71887)
MICHIGAN DEPARTMENT OF
ATTORNEY GENERAL
Attorneys for Defendant Akers
P.O. Box 30754,
Lansing, MI 48909
(517) 335-7573
fedynskyj@michigan.gov
froehlichj1@michigan.gov

 

PLAINTIFF’S RESPONSE TO
DEFENDANT AKERS’S MOTION FOR DISMISSAL OR, IN THE
ALTERNATIVE, SUMMARY JUDGMENT,
IN LIEU OF HIS ANSWER

 
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.202 Page 2 of 38

NOW COMES Plaintiff, Andrew Longuski, by and through his
attorney, GAFKAY LAW, PLC, and for his response in opposition to
Defendant Akers’s Motion for Dismissal pursuant to Fed.R.Civ.P.
12(b)(6) or, in the alternative, summary judgment, in lieu of his Answer,
Plaintiff relies on the accompanying brief.

WHEREFORE, for the reasons more fully stated in the
accompanying brief, Plaintiff respectfully requests that this Honorable
Court deny Defendant Akers’s Motion to Dismiss and request for

summary judgment.

Dated: 1/16 /2020 Respectfully submitted;
GAFKAY LAW, PLC

/siJulie A. Gafkay

JULIE A. GAFKAY (P53680)
Attorney for Plaintiff

175 S. Main Street
Frankenmuth, MI 48734
(989) 652-9240

jgafkay@gafkaylaw.com
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.203 Page 3 of 38

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION
ANDREW LONGUSKI,
Plaintiff, CASE NO.: 2:19-ev-190
HON.: Paul L. Maloney
Magistrate Maarten Vermaat
v.
RYAN AKERS in his individual capacity, and
GARY DEMERS in his individual capacity.
Defendants.

 

JULIE A. GAFKAY (P53680) JAMES T. FARRELL (P35400)

GAFKAY LAW, PLC MICHIGAN DEPART OF

Attorney for Plaintiff ATTORNEY GENERAL

175 S. Main Street Attorney for Def Demers
Frankenmuth, MI 48734 MDOC Division

(989) 652-9240 P.O. Box 30217, Lansing, MI 48909
jgafkay@gafkaylaw.com (517) 335-3055

farrellj@michigan.gov
JOHN G. FEDYNSKY (P65232)
JOSEPH T. FROEHLICH (P71887)
MICHIGAN DEPARTMENT OF ATTORNEY GENERAL
Attorneys for Defendant Akers
P.O. Box 30754,
Lansing, MI 48909
(517) 335-7573
fedynskyj@michigan.gov
froehlichj 1@michigan.gov

 

PLAINTIFF'S BRIEF IN OPPOSITION DEFENDANT AKERS’S
MOTION FOR DISMISSAL OR, IN THE ALTERNATIVE
SUMMARY JUDGMENT. IN LIEU OF HIS ANSWER

 
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.204 Page 4 of 38

 

TABLE OF CONTENTS
CONCISE STATEMENT OF ISSUES PRESENTED................. ii
INDEX OF AUTHORITIES. ...........cccccccccesesscceesccuscceescessceenccs iii, iv
INTRODUCTION. ..........ccccecsasccsvenscsecscescescsesssesteusuessascensess 1-4
STATEMENT OF FACTS .............ccccccseseccnscccssccsnccsauavecesesenens 4-1]
LEGAL ANALYSIS...........ccccccccsscasscrecascenscceasccustavsversesseusses 11-28
A. Summary Disposition Standard.........ccccccccscaecesceccescees 11-28

I. Plaintiff has stated Constitutional Claims under §
1983 for Violation of Plaintiffs Procedural Due
Process Claim under the Fourteenth Amendment and
Malicious Prosecution under the Fourth Amendment

A. Plaintiff has stated a Procedural Due Process
Claim Pursuant to the Fourteenth Amendment.

ce seeevenneeetesreesstensuneseesetsevenesseevureesseesveuens 14-16
B. Plaintiff has stated a Malicious Prosecution Claim
Pursuant to the Fourth Amendment.......... 16-22

C. Defendant Akers is not entitled to Qualified
Immunity under Count I of Plaintiffs Complaint

If. Plaintiff can Overcome Governmental Immunity
with regard to his Malicious Prosecution Claim.

SE eee eee EES eee eee eee een eee eee 26-28
CONCLUSION.........cecccccsesccsssccecssceeseveeseesveseususeceaesesesness 28
COMPLIANCE STATEMENT. .............cccceesscccsssescceeneeeessecs 30
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.205 Page 5 of 38

Li
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.206 Page 6 of 38

INDEX OF AUTHORITIES
Case law

Albright v. Oliver,

510 U.S. 266, 114S. Ct. 807, 127 L.Ed.2d 114 (1994)............00.. 20
Alspaugh v. McConnell,

643 F.3d 162 (6th Cir, 2011).......... cc ccccccccsceesscvcseascscecacensseevevees 13
Anderson v. Liberty Lobby, Inc.,

477 U.S. 242,106 S. Ct. 2505, 91 L. Ed.2d 202 (1986)...............008 7
Ashcroft v. al-Kidd,

563 U.S. 731, 1381S. Ct. 2074, 179 L. Ed. 2d 1149 (2011).............. 23
Barnes v. Wright,

449 F.3d 709 (6th Cir. 2006).............ccccsccscceseuccescccssescesuecuseusens 17
Bower v. Federal Express Corp.,

96 F.3d 200 (6th Cir, 1996)..........c..cccscscceecscecevcscesescecuseacassaenes 11,12
California v. Trombeita,

467 U.S. 479, 1048S. Ct. 2528, 81 L. Ed. 2d 413 (1984)................. 15
Criss v. City of Kent,

867 F.2d 259 (6th Cir. 1988)..........c.cccsccccscececssecceecsescscaeseeeeeeers 24
Elder v. Holloway,

510 U.S. 510, 114 S. Ct. 1019, 127 L. Ed. 2d 344 (1994)............... 23
Everson v. Leis,

556 F.3d 484 (6 Cir, 2009).........ccccccccccescscsscececeescascsceecsreveunes 23
Foman v. Davis,

371 U.S. 178, 83S. Ct. 227, 9 L. Ed. 2d 222 (1962).........ccceeceeeeees 17
Friedman v. Dozorc,

412 Mich 1(1981).........cccccscessscccssecsecessececsesesesssscersevevsvareseeses 27
Guilford v. Frost,

269 F. Supp. 3d 816 (W.D. Mich. 2017)............cccescccscsecesascascesees 22
Harlow v. Fitzgerald,

457 U.S. 800, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982)................08. 23
Hunter v. Bryant,

502 U.S. 224, 112 S. Ct. 534, 116 L. Ed. 2d 589

(1991)... ccccccscsceececeeerereseecscusesauceceeeeeesecesesustsesearaueeseeusuess 24
Intri-Plex Techs., Inc. v. Crest Group, Inc.,

iii
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.207 Page 7 of 38

499 F.3d 1048 (9th Cir, 2007)..........ccccccccccscecceueveeessevececeseacseuavans 12
Klein v. Long,

275 F.3d 544 (6th Cir, 2001).......c.ccccceccecveceeeeseueecausesecseaucacers .20, 24
McMillian v. Johnson,

88 F.3d 1554 (11th Cir, 1996)............ccecececessecceeseceeecesssesceveseeenes 14
Maryland v. Pringle,

540 U.S. 366, 124 S. Ct. 795, 157 L. Ed. 2d 769 (2008).............0.0.. 24
Moldowan v. City of Warren,

578 F.3d 351 (6th Cir. 2009)..........cccecscseeccsvecesseueveveveeseenees 14, 16,24
Pakootas v. Teck Cominco Metals, Lid.,

632 F. Supp.2d 1029 (B.D. Wash. 2009)...........c.ccccccsssecceeeveveneses 12
Pearson v. Callahan,

555 U.S, 223, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009)...............08. 23
Posr v. Doherty,

944 F.2d 91 (294 Cir, 1991).........ccccccsseseccssscccussecuseveveseescasenense 25
Riley v. Kurtz,

893 F. Supp. 709, (B.D. Mich. 1995)..........cccecscsccseseevevceseecseueueens 17
Siggers v. Campbell,

652 F.3d G81 (6th Cir, 2011).........cccccesecevevevsseueueesucusucuseueucnsuses 13
Song v. Elyria,

985 F.2d 840 (6th Cir. 1998)...........ccececececeeececveessvencsceeeeseessenses 13
Stoudemire v. Michigan Dep’t of Corr.,

705 F.3d 560 (6th Cir. 2013)........ccccccccseecececscecsueuccesavacneveensceesess 23
Sykes v. Anderson,

625 F.3d 294 (6th Cir. 2010)..........ccccsceseccccevevesvevecesseseneeusens 17,18, 25
Terry v. Ohio,

392 U.S. 1, 20 L. Ed.2d 889 S. Ct. 1868 (1968)......... cece eee eens 21
United States v. Abdi,

463 F.3d 547 (6th Cir. 2006).............cccecceseeesesceecersevevavscescuseaes 24
United States v. McClain,

444 F.3d 556 (6th Cir. 2005)..........ccscseccesscecsceuceeevecueevensevaneseuuse 20
Untied States v. Mendenhall,

446 U.S. 544, 64 L. Ed.2d 497, 100 S. Ct. 1870 (1980)...............008. 21
United States v. Strickland,

144 F.3d 412 (6c Cir. 1998)..........c.ccccccccescescsccscesceveesesseeacecenees 24

iv
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.208 Page 8 of 38

Federal Rules and Statutes

Fed. R.Civ.P. 12(D)(6)......ccccceceecseceeeseeescasensesenereesneeeeees 11, 12
Fed. R.Civ.P. 15(a)(2)...cccccecscccscneeeecneceneeeeusaseeeetaesneeeseneeaeeea 17
Ped. R.Civ.P. 56.00... ecccec sce eee tee eceescncesseeceeesacersners 13, 22
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.209 Page 9 of 38

INTRODUCTION

A police officer misrepresenting and suppressing exculpatory
evidence is a constitutional deprivation under our country’s
jurisprudence, regardless of the criminal defendant. It does not make the
constitutional deprivation any less egregious when the criminal
defendant is a high-ranking and long-serving member of the Michigan
State Police; arguably, in some respects, it makes the constitutional
violation more egregious.

Plaintiff, Andrew Longuski (hereinafter “Plaintiff” or “Longuski”’),
should have been afforded the same constitutional rights that every
citizen of this country is guaranteed under the Fourth and Fourteenth
Amendment. Instead, he was denied those rights, because of his status
as an officer, because the lower ranking Defendant Ryan Akers
(hereinafter “Defendant Akers” or “Akers”), thought he should know
better. Defendant Akers turned what, at most, should have been a
citation for riding double on a bike for a few seconds, into misdemeanor
criminal allegations of theft and disorderly conduct against Plaintiff,

without probable cause.
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.210 Page 10 of 38

Defendant Akers chose what information to include and not to
include in his report, which was reviewed by his supervisor and used to
swear out a warrant request. Defendant Akers included false
information and failed to include exculpatory evidence available to him.
The exculpatory evidence Defendant Akers knew of, and omitted, would
have led to the warrant not being issued, instead Plaintiff was criminally
charged with two misdemeanors and endured months of legal
proceedings, while being penalized in his position as a Michigan State
Police officer. The Michigan State Police disciplined Defendant Akers for
misconduct in connection with his investigation of Plaintiff.1 (Complaint
4] 11; ECF No. 1, Page ID. 12).

Plaintiff is alleging violations of the Fourth Amendment for
malicious prosecution, Fourteenth Amendment for violation of his
procedural due process rights, and a state claim of malicious prosecution.

Plaintiff only expected what every other citizen should expect — the truth

 

? An official bulletin issued by the Michigan State Police on November 1, 2018, which is not
necessarily relevant to the present 12(b)(6) Motion, but attached as Exhibit 1 because Defendant
Akers attaches documents to his Motion for the Court outside the pleadings, states, in pertinent
part, as follows:
“A department investigation established that [Akers] shirked their duties when they
failed to thoroughly investigate and sufficiently and accurately document what
occurred while investigating a larceny and disorderly persons complaint. As a result
of these failures, an individual was arrested and charged for a crime he did
not commit.” (Emphasis Added).
Akers was issued an eight day suspension for his misconduct.
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.211 Page 11 of 38

and exculpatory evidence at the fingertips of a reporting officer to be
disclosed. Regardless of the criminal charge, a reporting officer has a
constitutional obligation to the accused to meet that minimum threshold;
to suggest “a garden variety misdemeanor complaint” is subject to a lower
threshold, is to suggest constitutional guarantees do not apply in all
criminal actions. Any criminal charge can have a devastating effect on
the person charged, especially one involving an element of truthfulness?.

Video evidence proving Plaintiff did not ride the bike in question to
the Pink Pony, is not immaterial, as suggested by Defendant Akers — it
is demonstrably exculpatory, yet, it was ignored by the reporting officer.
In addition, the individual who is on the video riding the bike to the Pink
Pony, expressly told Defendant Akers, Plaintiff did not steal the bike on
the night of the incident, yet Plaintiff was still charged. The reporting
officer, Defendant Akers, had an obligation under the constitution to
disclose the information and failed to do so; presumably to teach a
superior officer in the ranks of the Michigan State Police a lesson. The

conduct by Defendant Akers, who was disciplined for misconduct, is best

 

? As this Court knows, pursuant to Fed.R.Evid. 609, a crime involving a dishonest act, like larceny, is
admissible to impeach the credibility of a witness. As a police officer, especially one who heads the
polygraph section, your credibility is extremely important. A criminal charge of larceny would be
fatal to his position for an officer in Plaintiff's position.
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.212 Page 12 of 38

described as “sophomoric tomfoolery,” not Plaintiffs conduct.
Accordingly, for the reasons more fully stated below, Defendant Akers’s
Motion for Dismissal or, in the Alternative, Summary Judgment, in lieu
of his Answer, should be denied entirely.
STATEMENT OF FACTS

Plaintiff began employment with the Michigan State Police in 1994.
(Complaint 4 11; ECF No. 1, Page ID. 4). He was a D/F/Lt with the
Michigan State Police polygraph and commander of the polygraph
section. (Complaint { 10; ECF No. 1, Page ID. 4). On or about May 18,
2018, Plaintiff attended a polygraph training conference on Mackinac
Island (Complaint { 12; ECF No. 1, Page ID. 4). After attending the
conference dinner, Plaintiff, D/Sgt DeNoon, S/Sgt Heliin, Ms. DeNoon
and Det. Gaudard took a carriage ride to the Pink Pony Bar. (Complaint
{ 13; ECF No. 1, Page ID. 4). After being at the bar for approximately an
hour and a half to two hours, at approximately 11:00 p.m., other officers
who had been at the conference joined Plaintiffs group. (Complaint 4 14;
ECF No. 1, Page ID. 4). Shortly thereafter, the group decided to leave
the Pink Pony Bar and walk to Horn’s Gaslight Bar and Restaurant.

(Complaint § 15; ECF No. 1, Page ID. 4).
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.213 Page 13 of 38

Plaintiff began walking with most of the group towards the
restaurant and D/Sgt Jordan (“Jordan”) rode past the group, on a bike he
had brought to the Pink Pony. Plaintiff told Jordan to hold on a minute
so he could jump on the bike with him (Complaint J 16; ECF No. 1; Page
ID. 4 and 5). Plaintiff and Jordan rode together on the bike for
approximately 40 yards to Horn’s Gaslight Bar and Restaurant
(“Horn’s”), then they were stopped by Defendant Akers who warned
Plaintiff and Jordan they could not ride double on the bike. (Complaint
17; ECF No. 1, Page ID. 5). When stopped, Plaintiff and Jordan got off
the bike as requested and Jordan put the kickstand down for the bike,
although it rolled forward and fell to the ground. Jordan immediately
picked it up from the ground and steadied it upright. (Complaint J 18,

ECF No. 1, Page ID. 5).

After the encounter with Defendant Akers, Plaintiff went into
Horn’s while the rest of the group followed and took a seat near the front
window at a table. (Complaint { 19, ECF No. 1, Page ID. 5). Shortly after
being in Horn’s, Defendant Akers returned, banged on the window and
pointed at Plaintiff and yelled: You get out here. (Complaint J 20, ECF

No. 1, Page ID. 5). Plaintiff went outside as requested. (Complaint J 21,
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.214 Page 14 of 38

ECF No. 1, Page ID. 5). Defendant Akers was very aggressive with
Plaintiff after he exited Horn’s. (Complaint J 22, ECF No. 1, Page ID. 5).
Defendant Akers immediately accused Plaintiff of stealing a bike.
(Complaint | 23; ECF No. 1, Page ID. 6). In front of Horn’s, Defendant
Akers said, “you are a police officer, you should know better than steal a
bike.” (Complaint { 24; ECF No. 1, Page ID. 6). Jordan, who was with
Plaintiff, told Defendant Akers Plaintiff knew nothing about the bike.
(Complaint { 25; ECF No. 1, Page ID. 6). Despite this, Defendant Akers
continued to question Plaintiff and accuse him of stealing the bike.
(Complaint { 26; ECF No. 1, Page ID. 6). Defendant Akers failed to get
the names or question other individuals who were with Plaintiff and
Jordan at the time of the incident. (Complaint { 27; ECF No. 1, Page ID.

6).

Plaintiff and Jordan were escorted by Defendant Akers to the Police
Department on Mackinac Island. (Complaint { 28; ECF No. 1, Page ID.
6). Jordan again told Defendant Akers that Plaintiff had nothing to do
with the bike. (Complaint 4 29; ECF No. 1, Page ID. 6). Plaintiff
continually denied any knowledge of the bike being stolen and told

Defendant Akers he did not know where the bike came from and he was
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.215 Page 15 of 38

just riding with his friend-Jordan. (Complaint J 30; ECF No. 1, Page ID.
6). Eventually, Plaintiff was so fed up with being harassed by Defendant
Akers he told him to either book him for possessing a stolen bike or let
him go back to the bar. (Complaint | 32; ECF No. 1, Page ID. 7).
Defendant Akers eventually released Plaintiff to go back to the bar.

(Complaint J 33; ECF No. 1, Page ID. 7).

Defendant Akers notified his supervisor, Defendant Demers, of the
incident and he told Defendant Akers to proceed with a report and
enforcement action. (Complaint { 34; ECF No. 1, Page ID. 7).
Defendants knew there was video surveillance at most businesses on
Mackinac Island, and chose not to include all video even though they
were aware of its presence on Mackinac Island. (Complaint 4 35; ECF
No. 1, Page ID. 7). Before the warrant for Plaintiff was requested, on or
about May 19, 2018, Defendant Akers told a Mackinac Island Police
officer video showed Jordan rode the bike in question to the Pink Pony

alone and Plaintiff was not with him, which was in direct conflict with

 

3 Defendant Demers denies being Defendant Akers's supervisor (para. 7, ECF No. 21-1, PageID.189),
Defendant Akers, on the other hand, attests to the fact that Defendant Demers is his supervisor. (para.
9, No, 17-2, PageID.75). This contradiction underscores why this case should not be decided on summary

judgment. A Court cannot weigh evidence or determine credibility in deciding summary judgment. Anderson v.
Liberty Lobby, Inc., A477 U.S. 242, 248-49, 106 S. Ct. 2505, 91 L, Ed, 2d 202 (1986).
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.216 Page 16 of 38

the report Defendant Akers submitted.4 (Complaint { 35; ECF No. 1,
Page ID. 7). Despite this, Defendant Akers failed to obtain and view
relevant video surveillance before submitting a report to his commanding
officer, Defendant Demers, for a warrant request. (Complaint J 36; ECF
No. 1, Page ID. 7). A warrant request was submitted on or about May
21, 2018 by both or one of the Defendants without receiving all relevant
information, including relevant video surveillance which would have
demonstrated there was no probable cause for Plaintiff to be charged with
either Larceny of a bike of less than $200 or Disorderly Conduct.
(Complaint { 38; ECF No. 1, Page ID. 8). The warrant request stated: “I
believe he should be charged with disorderly at a minimum and larceny
because he should have knew better.” (Complaint { 39; ECF No. 1, Page

ID. 8).

When requesting a warrant for Plaintiffs arrest and prosecution,

the Defendant Officers materially and knowingly misrepresented the

 

* Attached as Exhibit 2 is a redacted Internal Investigation report against Defendant Akers. In it on
page 26, it says that a Mackinac Police Officer was told by Defendant Akers on May 19, 2018 (the day
after the incident), that the video surveillance from the Pink Pony Bar showed D/Sgt Jordan rode up
to the Pink Pony Bar by himself. Although arguably not relevant to the present Motion, Defendant
Akers argues in his Motion the surveillance video in the complaint was not readily available (See ECF
No. 17, PageID.65), yet, there is documentary evidence which will be part of discovery, supporting
Plaintiffs allegations, which shows the video was “readily available” and known by Defendant Akers.
This supports how this motion by Defendant Akers is premature.
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.217 Page 17 of 38

facts, and obfuscated, distorted, or confused the truth in one or more of

the following ways:

a. Failing to retrieve relevant video surveillance including video
from Horn’s even though they knew within 24 hours that the video

was in conflict with the report;

b. Disregarding statements from Jordan that Plaintiff did not know

anything about the bike which was heard by witnesses;
c. Failing to interview witnesses who were at the scene;

d. Making assumptions, such as assuming the bike had been stolen
twice, without any evidence or video surveillance evidence

supporting said assumption; and,

e. Misrepresenting what actually happened. (Complaint J 40; ECF

No. 1, Page ID. 8 and 9).

Defendant Akers’s Original Incident Report, which caused the
criminal prosecution against Plaintiff, contained misleading and/or false

information including, but not limited to, the following:

a. “D/Sgt Jordon got on a bike that was parked at the curb, and
D/F/Lt. Longuski got on behind him.”
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.218 Page 18 of 38

b. “Both jumped off, letting the bike fall to the road (it fell on its
left side).”

c. “readily apparent that both D/Sgt Jordan and D/F/Lt.
Longuski were intoxicated” and “due to their increasing level
of intoxication.”

d. “...the bike was still laying in the roadway.”

e. “D/Sgt Jordan and D/F/Lt. Longuski then came out of the Pink
Pony and took the bike for their own use, stealing it a second
time.”

f. “...this would indicate D/F/Lt Longuski would have known it
was not D/Sgt Jordan’s bike.”

g. “...both D/Sgt Jordan and D/F/Lt Longuski did not return the
bike, despite having an opportunity to do so once [Akers]
informed them it was stolen.”

h. “...their disorderly conduct consisted of their frequent use of
profane language, their riding a bike in an unsafe manner,
stealing a bike which is directly contradictory to their
profession as troopers, and their lack of concern for others’
safety in leaving the bike in the road. All of this behavior
appeared to be directly related to their obvious intoxication.”
(Complaint J 45; ECF No. 1, Page ID. 10).

Defendants omitted exculpatory information when providing
information to the Prosecutor, including, but not limited to, the following:

a. Video footage outside the Pink Pony on 5/18/2018,
beginning at 11:00:10. The video footage would have
showed, inter alia: Plaintiff did not ride the bike to
Pink Pony, Plaintiff left the Pink Pony with a group
of people - not on a bike, and someone other than
Plaintiff got on the bike after exiting the Pink Pony
(the same person who rode the bike to the Pink Pony).

b. Evidence that Plaintiff led a group of people from the
Pink Pony to Horn’s Bar on _ 5/18/2018 at
approximately 11:11:32. Officer Kurtis Morin, a
Mackinac Island Police Officer, saw Plaintiff and the
group of people and stated in his report that the

10
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.219 Page 19 of 38

group, which included Plaintiff, was probably not
even aware the bike was stolen.

c. Defendant Akers at no time asked Plaintiff to take a
sobriety test of any kind nor was Plaintiff ever asked
how much alcohol he had consumed.

d. Defendants failed to obtain video footage outside of
Horn’s at approximately 11:30 p.m., which would
have showed when Defendant Akers called Plaintiff

and D/Sgt Jordan out of the bar.
e. Defendant Akers failed to get the names and
statements of individuals who witnessed the events
of May 18, 2018. (Complaint 7 46; ECF No. 1, Page
ID. 11).
On May 23, 2018, Plaintiff was arrested while at work and charged
with the crimes of Larceny under $200, MCL 750.3565 and a
Misdemeanor for Disturbing the Peace, MCL 750.170. (Complaint 147;

ECF No. 1, Page ID. 11)

LEGAL ANALYSIS

Standard for 12(b)(6) Motion

Defendant Akers has filed the present motion pursuant to
Fed.R.Civ.P. 12 (b)(6). In reviewing a motion to dismiss pursuant to
Fed.R.Civ.P. 12(b)(6), a Court must “treat as true all of the well-stated

allegations of the complaint.” Bower v. Federal Express Corp., 96 F.3d

11
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.220 Page 20 of 38

200, 203 (6th Cir. 1996). In addition, a Court must construe all
allegations in the light most favorable to the Plaintiff. Jd.

In support of his Motion, Defendant Akers attaches his affidavit,
which does not simply verify the Complaint, it submits facts outside the
pleadings, and Michigan State Police Incident Report. Contrary to
Defendant Akers’s argument, the documents are not “undisputed.”
Indeed, the facts asserted by Defendant Akers in his affidavit are in
dispute and his report includes factual inaccuracies and omissions, and
therefore, is in dispute. Moreover, the affidavit is a not a public record
(pleading, order, paper filed in another pending court, record or report of
administrative body, legislative history of law, rules or ordinances), and
while the MSP report may arguably be a public record, the report is
subject to reasonable dispute and should be excluded from consideration
for that reason. Pakootas v. Teck Cominco Metals, Ltd., 632 F. Supp.2d
1029, 10382 (E.D. Wash. 2009) (citing Intri-Plex Techs., Inc. v. Crest
Group, Inc., 499 F.3d 1048, 1052 (9th Cir. 2007)).

The Sixth Circuit has held, “[w]hen a party moves to dismiss an
action under Rule 12(b)(6) for failure to state a claim upon which relief

can be granted, both sides proceed with the expectation that the court

12
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.221 Page 21 of 38

will decide the motion on the basis of the pleadings alone unless the court
notifies them otherwise.” Song v. Elyria, 985 F.2d 840, 842 (6th Cir.
1993). If matters outside the pleadings are presented to the Court, and
not excluded, the motion shall be treated as one under Fed.R.Civ.P. 56,
and the parties should be given notice and an opportunity to present all
relevant materials pertinent to a motion under Fed.R.Civ.P. 56.

Any consideration by this Court on a Motion for Summary
Judgment is premature. It is well established that the District Court
should decline to rule on motions for summary judgment before discovery
has been conducted. Siggers v. Campbell, 652 F.3d 681, 697-98 (6 Cir.
2011)(holding that trial court abused its discretion by refusing to delay
consideration of summary judgment motions to provide plaintiff time to
obtain discovery). Indeed, the Sixth Circuit has held merely because the
state defendants have asserted qualified immunity as a defense is not
proper justification to decide a summary judgment before providing the
plaintiff an opportunity for discovery. Alspaugh v. McConnell, 643 F.3d
162, 168 (6 Cir. 2011). Accordingly, this Court should only decide the
present Motion based on the pleadings pursuant to 12(b)(6). For the

reasons stated below, Plaintiff has stated claims upon which relief can be

13
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.222 Page 22 of 38

granted, and Defendant Akers’s Motion for Dismissal should be denied
in its entirety.

I. Plaintiff has stated Constitutional Claims under §1983 for

Violation of Plaintiff's Procedural Due Process Claim under

the Fourteenth Amendment and Malicious Prosecution

under the Fourth Amendment.

A. Plaintiff has stated a Procedural Due Process Claim
Pursuant to the Fourteenth Amendment.

In Count I of his Complaint, Plaintiff has asserted a claim under
§1983 for violation of his due process rights under the Fourteenth
Amendment. In Moldowan v. City of Warren, 578 F.3d 351 (6 Cir. 2009),
the Sixth Circuit cited with approval an Eleventh Circuit case holding,
“a plaintiff states a Section 1983 claim against a police officer who, after
learning of ‘patently exculpatory evidence,’ deliberately fails to disclose
to the prosecutor.” citing McMillian v. Johnson, 88 F.3d 1554, 1569 (11%
Cir. 1996). The Moldowan case held, “it is evident that the constitutional
principles recognized in Brady apply just as equally to similar conduct on
the part of police, and thus support our recognizing that the police can
commit a constitutional deprivation analogous to that recognized in
Brady by withholding or suppressing exculpatory material. Under the

Due Process Clause of the Fourteenth Amendment, criminal prosecutions

14
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.223 Page 23 of 38

must comport with prevailing notions of fundamental fairness.” Id. at p.
724, citing California v. Trombetta, 467 U.S. 479, 485, 104 S. Ct. 2528,
81 L. Ed. 2d 413 (1984).

Plaintiffs Complaint alleges that after Defendant Akers learned of
exculpatory evidence, he failed to disclose that evidence to the
Prosecutor. In this regard, paragraph 46 of Plaintiffs Complaint states
as follows:

“Defendants omitted exculpatory information when providing
information to the Prosecutor, including, but not limited to,
the following: a. Video footage outside the Pink Pony on
5/18/2018, beginning at 11:00:10. The video footage would
have showed, inter alia: Plaintiff did not ride the bike to Pink
Pony, Plaintiff left the Pink Pony with a group of people - not
on a bike, and someone other than Plaintiff got on the bike
after exiting the Pink Pony (the same person who rode the
bike to the Pink Pony). b. Evidence that Plaintiff led a group
of people from the Pink Pony to Horn’s Bar on 5/18/2018 at
approximately 11:11:32. Officer Kurtis Morin, a Mackinac
Island Police Officer, saw Plaintiff and the group of people and
stated in his report that the group, which included Plaintiff,
was probably not even aware the bike was stolen. c.
Defendant Akers at no time asked Plaintiff to take a sobriety
test of any kind nor was Plaintiff ever asked how much alcohol
he had consumed. d. Defendants failed to obtain video footage
outside of Horn’s at approximately 11:30 p.m., which would

 

5 Indeed, Defendant Demers attaches a Supplemental Order from the criminal action which states,
“the Court will find that the redacted portions (Akers’s internal investigation attached as Ex. 2) are
relevant and potentially exculpatory to Defendant in this matter.” (ECF No. 20, PageID.134).
Although the Court should accept Plaintiff's well-pled Complaint, the document submitted by the co-
Defendant in support of his 12(b)(6) Motion underscores why this Motion is premature and how
discovery will support Plaintiff's factual allegations, such as the allegation here that Defendants failed
to disclose exculpatory evidence.

15
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.224 Page 24 of 38

have showed when Defendant Akers called Plaintiff and D/Sgt

Jordan out of the bar. e. Defendant Akers failed to get the

names and statements of individuals who witnessed the

events of May 18, 2018.” (Complaint § 46; ECF No. 1, Page

ID. 11).

Under Moldowan v. City of Warren, Plaintiff has stated a claim
under §1983 because he has alleged Defendant Akers withheld or
suppressed exculpatory material. The facts pled by Plaintiff are
sufficient to demonstrate a violation of Plaintiffs Fourteenth
Amendment due process rights. Accordingly, Plaintiffs claim should not
be dismissed. Additionally, Defendant Akers’s premature Fed.R.Civ.P.

56 motion should be denied, as well.

B. Plaintiff has stated a Malicious Prosecution Claim
Pursuant to the Fourth Amendment.

Plaintiffs Complaint includes a violation of the Fourth Amendment
for malicious prosecution. Defendant Akers’s motion addresses this
claim and seeks dismissal of Plaintiffs Fourth Amendment claim for
malicious prosecution. ECF No.17, PageID.60. Plaintiffs Count I of his
Complaint asserts violations of the Fourteenth Amendment and states
the actions by Defendant Akers were “malicious” and asserts violations
of the Fourteenth Amendment. ECF No. 1, PageID.12. The Fourth

Amendment is applied to the states through the Fourteenth Amendment.

16
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.225 Page 25 of 38

Riley v. Kurtz, 893 F. Supp. 709, 716 (E.D. Mich. 1995). Plaintiff submits
his Complaint asserts constitutional deprivations under the Fourteenth
Amendment for violation of procedural due process, supra, and Fourth
Amendment for malicious prosecution.®

The Sixth Circuit “recognize[s] a separate constitutionally
cognizable claim of malicious prosecution under the Fourth Amendment,”
which “encompasses wrongful investigation, prosecution, conviction, and
incarceration.” Sykes v. Anderson, 625 F.3d 294, 308 (6 Cir. 2010),
citing Barnes v. Wright, 449 F.3d 709, 715-16 (6 Cir. 2006). In order to
establish a malicious prosecution claim under §1983, a plaintiff must
prove the following: (1) criminal prosecution was initiated against the
plaintiff and that the defendant made, influenced or participated in the
decision to prosecute; (2) lack of probable cause for the criminal
prosecution; (3) as a consequence of a legal proceeding, the plaintiff

suffered a deprivation of liberty, as understood in our Fourth

 

8 If the Court finds it is unclear from his Complaint that he is asserting both the constitutional
deprivations under the Fourteenth (procedural due process) and Fourth Amendment (malicious
prosecution), Plaintiff seeks leave to amend his Complaint. Under Fed.R.Civ.P. 15(a)(2), leave to
amend should be freely given when justice se requires. The Supreme Court has held that leave to
amend should be liberally granted, in the absence of a good reason to do so, such as prejudicial delay,
bad faith, or futility of amendment. Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222
(1962).

17
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.226 Page 26 of 38

Amendment jurisprudence, apart from the initial seizure; and (4) the
criminal proceeding must have resolved in the plaintiff's favor. Id. at pp.
308-9.

First, Plaintiffs Complaint alleges facts, which demonstrate
Defendant Akers influenced or participated in the decision to prosecute
the plaintiff. In Sykes, supra, at p. 316-17, the Sixth Circuit found an
investigating officer influenced or participated in the decision to
prosecute the plaintiff based on misrepresentations and omissions in his
arrest-warrant application and investigative report. Plaintiff has pled
allegations in his Complaint concerning Defendant Akers’s
misrepresentations and omissions in his investigative report and
warrant request. Specifically, Plaintiffs Complaint alleges the
following:

“45. Defendant Akers’s Original Incident Report, which caused the

criminal prosecution against Plaintiff, contained misleading and/or
false information including, but not limited to, the following:

a. “D/Sgt Jordon got on a bike that was parked at the curb, and
D/F/Lt. Longuski got on behind him.”

b. “Both jumped off, letting the bike fall to the road (it fell on its
left side).”

c. “readily apparent that both D/Sgt Jordan and D/FY/Lt.
Longuski were intoxicated” and “due to their increasing level
of intoxication.”

d. “...the bike was still laying in the roadway.”

18
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.227 Page 27 of 38

e. “D/Sgt Jordan and D/F/Lt. Longuski then came out of the Pink
Pony and took the bike for their own use, stealing it a second
time.”

f. “...this would indicate D/F/Lt Longuski would have known it
was not D/Sgt Jordan’s bike.”

g. “...both D/Sgt Jordan and D/F/Lt Longuski did not return the
bike, despite having an opportunity to do so once [Akers]
informed them it was stolen.”

h. “...their disorderly conduct consisted of their frequent use of
profane language, their riding a bike in an unsafe manner,
stealing a bike which is directly contradictory to their
profession as troopers, and their lack of concern for others’
safety in leaving the bike in the road. All of this behavior
appeared to be directly related to their obvious intoxication.”
(Complaint { 45; ECF No. 1, Page ID. 10).

In addition to providing false statements in the investigative
report, Plaintiff also asserted Defendant Akers was involved with the
arrest warrant. In this regard, Plaintiff has pled: “When requesting a
warrant for Plaintiffs arrest and prosecution, the Defendant Officers
materially and knowingly misrepresented the facts, and obfuscated,
distorted, or confused the truth. (Complaint 4 40; ECF No. 1, Page ID. 8
and 9). Based on the allegations in the Complaint, Plaintiff has
sufficiently pled facts to demonstrate Defendant Akers influenced or

participated in the decision.

19
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.228 Page 28 of 38

Second, Plaintiff has pled that there was a lack of probable cause
for the criminal prosecution. Probable cause exists if there is an
objectively reasonable basis for the belief that a crime has been
committed. United States v. McClain, 444 F.3d 556, 563 (6 Cir. 2005).
At paragraph 44, Plaintiff's Complaint states, “[t]hat no reasonably
competent Police Officer would have believed that probable cause existed
to initiate or continue a prosecution against Plaintiff, based upon the lack
of evidence developed in this case.” ECF No. 1, PageID.10. Notably, the
Sixth Circuit has held generally whether there was probable cause in a
§1983 action presents a jury question. Klein v. Long, 275 F.3d 544, 550
(6 Cir. 2001). Plaintiff has sufficiently pled Defendant Akers lacked

probable cause in his Complaint.

Third, as a consequence of a legal proceeding, the plaintiff suffered
a deprivation of liberty, as understood in our Fourth Amendment
jurisprudence, apart from the initial seizure. In Albright v. Oliver, the
US Supreme Court held Fourth Amendment protections extend beyond
an initial seizure. 510 U.S. 266, 271, 114 S.Ct. 807, 127 L.Ed.2d 114
(1994). The Court further found a person continued to be seized for

Fourth Amendment purposes when their freedom of action was

20
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.229 Page 29 of 38

restrained due to pending criminal proceedings including requirements
to appear, and that there are many forms of damages and injury which
occur between an initial arrest and criminal trial, recovery for which
requires recognition of the Fourth Amendment’s continuing protection.
Id. at pp. 277-78. When an officer restrains an individual's liberty "by
means of physical force or show of authority," Fourth
Amendment protections attach. Terry v. Ohio, 392 U.S. 1, 19 n.16, 20 L.
Ed. 2d 889, 88 S. Ct. 1868 (1968). A person's liberty is restrained if a
reasonable person in the circumstances would not believe that he was
free to leave and ignore the officer's requests. See e.g., United States v.
Mendenhall, 446 U.S. 544, 554, 64 L. Ed. 2d 497, 100 S. Ct. 1870 (1980).

First, Plaintiffs Complaint alleges he was not free to leave after
being ordered out of Horn’s by Defendant Akers. Plaintiff alleges he was
escorted by Defendant Akers to the police station. (Complaint J 28; ECF
No. 1, Page ID. 6). Second, Plaintiff's Complaint alleges he was arrested
and charged with the crimes of Larceny under $200, MCL 750.3565 and
a Misdemeanor for Disturbing the Peace, MCL 750.170. ECF No. 1,
PageID.11. Accordingly, Plaintiff satisfies the third element of a

malicious prosecution claim, as well.

21
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.230 Page 30 of 38

The Fourth and final element for a Fourth Amendment malicious
prosecution claim is the criminal proceeding must have resolved in the
plaintiffs favor. In paragraph 48, Plaintiff alleges, “...the wrongful
charges against Plaintiff were eventually dismissed.” Accordingly,

Plaintiff has pled that the criminal proceeding was resolved in his favor.

Plaintiff has pled facts in his Complaint to support a claim under
the Fourth Amendment. Accordingly, Plaintiffs Count I §1983 claim
should not be dismissed. Alternatively, at this early stage in the case, it
is premature to dismiss Plaintiffs claim under Fed.R.Civ.P. 56, and
Defendant Akers’s Motion for Summary Judgment should be denied, as

well,

C. Defendant Akers is not entitled to Qualified Immunity
under Count I of Plaintiff's Complaint.

Defendant Akers submits he is entitled to qualified immunity as to
Plaintiff's constitutional claims in Count I of his Complaint. This Court
set out the legal framework for determining whether there is qualified
immunity in Guilford v. Frost, 269 F.Supp.3d 816, 824 (W.D. Mich. 2017),
as follows:

Government officials performing discretionary functions
generally are shielded from liability for civil damages insofar

22
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.231 Page 31 of 38

as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would
have known." Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.
Ct. 2727, 73 L. Ed. 2d 396 (1982). Qualified Immunity is a
legal question for the Court to resolve. Everson v. Leis, 556
F.3d 484, 494 (6th Cir. 2009) (citing Elder v. Holloway, 510
U.S. 510, 516, 114 S. Ct. 1019, 127 L. Ed. 2d 344
(1994)). When resolving an officer's assertion of qualified
immunity, the court determines (1) whether the facts the
plaintiff has alleged or shown establishes the violation of a
constitutional right, and (2) whether the right at issue was
clearly established at the time of the incident. Stoudemire
v. Michigan Dep't of Corr., 705 F.3d 560, 567 (6th Cir.
2013) (citing Pearson v. Callahan 555 U.S. 223, 232, 129 S.
Ct. 808, 172 L. Ed. 2d 565 (2009)). Courts may examine the
two prongs in any order, depending on the facts and
circumstances of each case. Id. at 567-68.

To determine whether a law is clearly established, this Court
ordinarily looks to decisions of the Supreme Court and the Sixth Circuit.
Id. Then decisions of the courts within the circuit and of other Court
Appeals are looked at, as long as the existing precedent places the
constitutional question beyond debate. Id., citing Ashcroft v. al-Kidd, 563
US. 731, 741, 131 8.Ct. 2074, 179 L.Ed.2d 1149 (2011).

In the present case, the constitutional rights at issue are due
process and malicious prosecution. Plaintiff has not asserted a Fourth
Amendment violation arising out of a warrantless arrest or search.

Defendant Akers confuses the argument on qualified immunity by

23
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.232 Page 32 of 38

relying primarily on cases, which involve criminal defendants bringing
constitutional claims arising out of warrantless arrests and searches.7
This case involves neither a warrantless arrest nor search.

As set forth above, the constitutional violations are due process and
malicious prosecution because the investigating officer — Defendant
Akers — misrepresented facts and failed to disclose exculpatory evidence.
Plaintiff has pled facts in his Complaint for violations of his XIV and IV
Amendment rights, as set for above in subsection A. and B., supra.

The next inquiry for the Court is whether the right at issue was
clearly established at the time of the incident. The incident occurred on
or about May 18, 2018, when Plaintiff attended a polygraph training
conference on Mackinac Island (Complaint J 12; ECF No. 1, Page ID. 4).
As to Plaintiffs due process claim, he is alleging his constitutional right
to due process was violated because Defendant Akers — an investigating
officer — suppressed exculpatory evidence. The Sixth Circuit in 2009, in

Moldowan, supra, cited by Defendant Akers, held, “a reasonable police

 

7 e.g., Maryland v. Pringle, 540 U.S. 366, 371 (2003); United States v. Abdi, 463 F.3d 547, 557-58 (6th
Cir. 2006); United States v. Strickland, 144 F.3d 412, 415 (6th Cir. 1998); Hunter v. Bryant, 502 U.S.
224, 228 (1991); Klein v. Long, 275 F.3d 544, 550 (6 Cir. 2001); Criss vu. City of Kent, 867 F.2d 259,
262 (6% Cir. 1988).

24
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.233 Page 33 of 38

officer would know that suppressing exculpatory evidence was a violation
of the accused’s constitutional rights.” Jd. at p. 319.

The 2009 Sixth Circuit case — Sykes v. Anderson — also supports
Plaintiffs argument that he had a clearly established right not to be
subject to malicious prosecution. In Sykes, the Court held there was no
probable cause to initiate criminal proceedings based primarily on
surveillance video, which provided no reasonable grounds for the belief
that the criminal defendant bringing the claim was a perpetrator in the
robbery. Id., at p. 311. The Sixth Circuit decision also concluded the
officer influenced the decision to prosecute because of knowing
misstatements in the investigatory material. Jd. at pp. 316-17. Based on
the officer initiating and influencing the criminal prosecution, the Sixth
Circuit held there was a claim for malicious prosecution.

Similarly, in the present case, Plaintiffs Complaint alleges
Defendant Akers initiated and continued criminal proceedings despite
having reasonable grounds for the belief Plaintiff did not steal the bike

or engage in disorderly conduct.8 Like Sykes, there was video evidence

 

* Plaintiffs Complaint alleges a lack of probable cause for both criminal charges against him — larceny
of a bike and disorderly — he did not get a citation for riding double on a single user bike. Accordingly,
Plaintiff has stated a claim of malicious prosecution as to both the criminal charges. Arguably, there
is case law, which suggests a finding of probable cause on one charge does not preclude a claim for
malicious prosecution on remaining charges. Posr v. Doherty, 944 F.2d 91, 100 (2d Cir. 1991).

25
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.234 Page 34 of 38

available to Defendant Akers, which he disregarded and failed to
disclose, as alleged in Plaintiffs Complaint. Indeed, Plaintiff's
Complaint alleges, “[blefore the warrant for arrest for Plaintiff was
requested, on or about May 19, 2018, Defendant Akers told a Mackinac
Island Police Officer video showed Jordan rode the bike in question to the
Pink Pony alone and Plaintiff was not with him.” (ECF No. 1, PageID.7).
Not only does the evidence contradict Defendant Akers’s report, it also
was exculpatory evidence that Plaintiff did not steal the bike.

Defendant Akers suggests the evidence of the surveillance video is
not exculpatory; yet the evidence clearly demonstrates Plaintiff could not
have stolen the bike — Plaintiff was inside the bar when Jordan pulled up
with the bike to the bar. The video on its face exonerates Plaintiff of
being a thief — any reasonable factfinder would conclude it is exculpatory
evidence. At a minimum, Plaintiffs Complaint at paragraph 46 states
that it is exculpatory. Accordingly, Plaintiff has pled a claim, even if
Defendant Akers wants to suggest to the factfinder otherwise.

II. Plaintiff can Overcome Governmental Immunity with
regard to his Malicious Prosecution Claim.

26
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.235 Page 35 of 38

The elements of Plaintiff's state claim for malicious prosecution are
similar to his 1988 constitutional claim, with the added requirement of
showing malice, which is a purpose other than that of securing the proper
adjudication of the claim which the proceedings are based. Friedman v.
Dozorc, 412 Mich 1, 48 (1981).

Plaintiffs Complaint alleges facts to demonstrate the subjective
thoughts of Defendant Akers and how his initiation and continuation of
the criminal proceedings was done with malice — for purposes other than
that of securing a proper adjudication of the claim. At paragraph 39,
Plaintiff alleges Defendant Akers was motivated to have Plaintiff
criminally charged “because he should have knew better.” ECF No. 1,
PagelD.8. Plaintiff alleges Defendant Akers was aggressive toward him
(para. 22, ECF No. 1, ECF ID.5), and that Defendant Akers instituted
the action against Plaintiff, “maliciously, for ulterior motives.” (ECF No.
1, PageID.14). A Michigan State Police internal affairs complaint was
filed against Defendant Akers for his actions toward Plaintiff. As alleged
in paragraph 50 of Plaintiffs Complaint, Defendant Akers was found to
be guilty of misconduct for his actions relating to the criminal charges

against Plaintiff. ECF No. 1, PageID.12. Indeed, Defendant Akers was

27
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.236 Page 36 of 38

disciplined for his failures in arresting and charging an individual who
did not commit a crime. Exhibit 1. Accordingly, Plaintiff has pled facts
in his Complaint demonstrating malice by Defendant Akers. Therefore,
Plaintiffs state malicious prosecution claim should not be dismissed.
Alternatively, summary judgment should also be denied.
CONCLUSION

Defendant Akers attempts to paint Plaintiff in a poor light
suggesting he acted like a fool in public; it is Defendant Akers’s initiation
and continuation of criminal action against Plaintiff that was foolish.
The judge in the criminal action recognized there was exculpatory
evidence suppressed and the Michigan State Police disciplined
Defendant Akers for arresting and charging Plaintiff when he had not
committed a crime. Defendant Akers’s actions violated Plaintiffs
constitutional rights and, therefore, Plaintiff respectfully requests this

Honorable Court deny Defendant Akers’s Motion for Dismissal.

28
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.237 Page 37 of 38

Dated: 1/16/2020 Respectfully submitted;
GAFKAY LAW, PLC

/siJulie A. Gafkay

JULIE A. GAFKAY (P53680)
Attorney for Plaintiff

175 S. Main Street
Frankenmuth, MI 48734
(989) 652-9240
jgafkay@gafkaylaw.com

CERTIFICATE OF SERVICE

On January 16, 2020, Plaintiffs Response and Brief in Opposition to
Defendant’s Motion To Dismiss was electronically filed with the Clerk of
the Court through the Court’s CM/ECF System, which will send
notification to such filings to the attorneys of record.

GAFKAY LAW, PLC

/s/Julie A. Gafkay

Julie A. Gafkay (P53680)

Attorney for Plaintiff

175 S. Main Street

Frankenmuth, MI 48734
(989) 652-9240

jgafkay@gafkaylaw.com

29
Case 2:19-cv-00190-PLM-MV ECF No. 22 filed 01/16/20 PagelD.238 Page 38 of 38

CERTIFICATE OF COMPLIANCE
Gafkay Law, PLC prepared the foregoing Response and Brief using the
Microsoft Word Program. The total count of words used in the Brief is

6384.

GAFKAY LAW, PLC

/s/Julie A. Gafkay

Julie A. Gafkay (P53680)
Attorney for Plaintiff
175 S. Main Street
Frankenmuth, MI 48734
(989) 652-9240
jgafkay@gafkaylaw.com

30
